NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                   __________

                                       No. 19-2268
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                  DEVON WILLIAMS,
                                                Appellant
                                     __________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (No. 3:14-cr-00244-001)
                        District Judge: Hon. James M. Munley
                                       __________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on January 17, 2020

           Before: JORDAN, GREENAWAY, JR., and KRAUSE, Circuit Judges

                                 (Filed: January 21, 2020)
                                        __________

                                        OPINION
                                        __________

KRAUSE, Circuit Judge.

       Devon Williams appeals from the District Court’s order revoking his supervised

release and sentencing him to a term of imprisonment and an additional period of

       
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
supervision. His counsel has moved to withdraw under Anders v. California, 386 U.S.
738 (1967). A review of the briefing and record reveals no nonfrivolous issue. So we

will grant counsel’s motion to withdraw and will affirm the District Court’s judgment.

                                       DISCUSSION1
       When confronted with an Anders brief, we first ask whether counsel adequately

fulfilled the requirements of Third Circuit Local Appellate Rule 109.2(a). United

States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). Williams’s counsel thoroughly vetted

the record and explored all possible avenues for appeal, including the District Court’s

jurisdiction, the adequacy and voluntariness of his client’s admissions at the revocation

hearing, and the legality and reasonableness of the resulting sentence. We conclude that
counsel carried out the “conscientious examination” required by Anders and our local

rule. United States v. Marvin, 211 F.3d 778, 779 (3d Cir. 2000) (citation omitted).

       We next ask “whether an independent review of the record presents any
nonfrivolous issues.” Youla, 241 F.3d at 300. No such issue is presented here. The

District Court had jurisdiction over Williams’s underlying prosecution pursuant to

18 U.S.C. § 3231 and jurisdiction to revoke supervised release and to impose additional

terms of imprisonment and supervision pursuant to 18 U.S.C. § 3583(e). While

represented by counsel and after having been fully informed of his rights, Williams freely

admitted to two violations of his conditions of supervised release. The sentencing
transcript reflects that the District Judge meaningfully considered the factors listed in

18 U.S.C. § 3553(a). United States v. Bungar, 478 F.3d 540, 543 (3d Cir. 2007). The

Court’s ultimate sentence of seven months’ incarceration to be followed by two years’



       1
        As we write only for the parties, who are familiar with the background of this
case, we need not reiterate the factual or procedural history.

                                              2
supervised release was within the advisory sentencing guidelines range. It was also
reasonable in light of how quickly Williams had violated the terms of his supervision and

the need to “send the right message” that such terms must be obeyed. App. 26.

       In sum, our independent review of the record convinces us that this appeal “lacks
any basis in law or fact,” McCoy v. Court of Appeals, 486 U.S. 429, 438 n.10 (1988), and

we therefore may “dispose of the appeal without appointing new counsel,” 3d Cir. L.A.R.

109.2(a). Because previous counsel had been appointed under the Criminal Justice Act,

we also make clear that there are no issues that warrant the filing of a petition for writ of

certiorari in the U.S. Supreme Court. Id. 109.2(b).

                                        CONCLUSION
       For the foregoing reasons, we will grant counsel’s motion to withdraw and will

affirm the District Court’s judgment.




                                              3